Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO-2018104195, cited on Applicants information disclosure statement, filed on 8/7/19).  The English language equivalent US 2020/0066994 will be relied upon for citation purposes.
Claims 1 and 5-7: Parham et al. teaches nitrogen-containing heterocyclic compounds for use in organic light-emitting diodes.  Some compounds which fall under the scope of Parham et al. are those of formula (Via) (paragraph 0036), which is shown as having four possible structures as taught in paragraph 0037.  Further preference is given to compounds comprising at least one structure which includes formula (VIIIa) as taught in paragraph 0039.  It necessarily follows that this structure would have the same four isomeric structures taught in paragraph 0038 1, and X2 atoms equal to CH.  In general formula (VIIIa), variable Y2 is taught as being equal to O, S, C(R2)2, and NR2 (paragraph 0035).  Variable R2 is taught as being equal to variable R2 as defined in formula (I) as shown in paragraph 0013.  In formula (I), variable R2 is taught as being equal to a group satisfying one as recited in paragraph 0018.  Included in the list of R2 are aromatic groups and heteroaromatic groups having 5 to 40 aromatic ring atoms.  Parham et al. teaches several compounds which satisfy general formula (VIIIa) where variable Y2 is equal to NR2, such as compounds 38, 70, 71, 73, 74, and 97.  While variable R2 in these compounds are all equal to phenyl, which a C6 aryl group, given the overall teachings of Parham et al., the preparation of a compound such as compounds 38, 70, 71, 73, 74, and 97 where variable Y2 is a C10-24 aryl group or a C5-C24 heteroaryl group would have been obvious to one having ordinary skill in the art.  As stated above, Parham et al. is not limited to embodiments where variable R2 is equal to phenyl.  Aromatic groups having from 5-40 aromatic ring atoms are permitted within the overall teachings of Parham et al. as described in paragraph 0018.  The teaching of 5-40 (hetero)aromatic ring atoms has sufficient overlap with the C10-24 aryl group or a C5-C24 heteroaryl group limitations for variable Ar1 so as to warrant a prima facie case of obviousness.  Further, Parham et al. teaches that a C5-C40 aryl group is understood to refer to the groups recited in paragraph 0028, which include many aryl and heteroaryl groups which fall within the limitations for variable Ar1 of claim 1, as well as the narrower Ar1 limitations of claims 5-7 (paragraph 0028 teaches biphenyl, naphthyl, dibenzothiophenyl, dibenzofuranyl, and quinolinyl groups).
Applicants present three working examples and two comparative examples as shown in table 1 of Applicants specification.  Working examples 1-3 are drawn to compounds as claimed where variable Ar1 is equal to naphthyl (compound 1), biphenyl (compound 2), and quinolinyl (compound 3).  Comparative example 1 employs a compound which is the same as compound 38 as taught by Parham et al.  Comparative example 2 employs a compound which does not have any -X- group in the claimed formulae (Ia) or (Ib).  While compounds 1-3 have a slightly lower driving voltage than comparative examples 1 and 2, Applicants claimed invention is not limited only to the three groups present as Ar1.  Applicants claimed invention is drawn to any C10-C24 aryl group and any C1-C24 heteroaryl group.  Any allegation of unexpected results must be commensurate in scope to the claimed invention.  Only a C9 heteroaryl group, a C10 aryl group, and a C12 aryl group are exemplified.  Additionally, only one isomeric configuration is 2 or other compounds having one or more groups R1, R3, and R5 would also display the reduced driving voltages as shown in examples 1-3.
Claim 2: Parham et al. teaches compounds in which variable X is equal to O and S, thereby satisfying claim 2.
Claim 3: As stated above, Parham et al. is not limited to the exemplified compounds taught therein.  One having ordinary skill in the art understands that the NR1 groups in the exemplified compounds is not limited to N-Ph but to any other aryl or heteroaryl group which is taught therein by Parham et al.  The exemplified compounds, such as compound 38 satisfies formula (II-1) of claim 3 and variable Ar1 can include C10-24 aryl or C5-24 heteroaryl groups, thereby satisfying claim 3.
Claim 4: The exemplified compounds taught by Parham et al. have variable L2 equal to a direct linker and variable n equal to 1, thereby satisfying claim 4.
Claim 8: The compounds taught by Parham et al. include those where variables a, c, and e are equal to zero, thereby satisfying claim 8.
Claim 9: The compounds taught by Parham et al. include those which satisfy formula (IV-1) of claim 9 (compound 38) and formula (IV-3) of claim 9 (compounds 70 and 73), formula (IV-5) of claim 9 (compound compounds 71 and 74), and formula (IV-2) of claim 9 (compound 97).
Claim 10: The rejection of claim 1 above is wholly incorporated into the rejection of claim 10.  Parham et al. teaches that the compounds taught therein are prepared via the reaction between a chloro-substituted compound such as 
    PNG
    media_image1.png
    114
    127
    media_image1.png
    Greyscale
with compounds having NH groups including 
    PNG
    media_image2.png
    114
    172
    media_image2.png
    Greyscale
(page 74), thereby satisfying claim 10.


Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766